 In the Matter of A. B. DICK COMPANY, EMPLOYERandCHICAGO TYPo-GRAPIIICALUNION NUMBER 16, INTERNATIONAL TYPOGRAPHICALUNION, AFL., PETITIONERCase No. 13-R-4204.-Decided June 24, 1947Pope c0 Ballard, by Messrs. Ernest Ballardand 117.W. McKittrick,of Chicago, Ill., and Mr.C. J. Anderson,of Chicago, Ill., for theEmployer.Messrs. N. M. Di PietroandJames Cain,of Chicago, Ill., for thePetitioner.Mr. Harry W. Clayton, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on April 10, 15, and 16, 1947, before Max Rotenberg, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer, an Illinois corporation, operates two manufactur-ing plants in Chicago, Illinois, where it is engaged in the manufactureof mimeograph duplicating machines, stencil sheets, supplies, andaccessories.At its Lake Street plant, the Employer operates a custo-mers'service department, the only part of its operations involved inthis proceeding.The purchases of material for the Lake Street plantexceed $1,000,000 per anum, of which more than 80 percent comes frompoints outside the State of Illinois.The sales of manufactured pro-ducts of the Lake Street plant exceed $1,000,000 per annum, of whichmore than 00 percent is shipped to points outside the State.Thepurchase of materials for use at the Employer's customers' servicedepartment exceeds $200,000 per annum, of which virtually all comesfrom points within the State.The manufactured products of the74 N. L.R. B., No. 63.367755420-48-vol. 74-25 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers' service department exceed $200,000 per annum, of whichmore than 90 percent is shipped to points outside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with InternationalTypographical Union, which is affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNTTThe Petitioner seeks a unit composed of all make-up men, lock-upmen, and copy checkers in the Employer's customers' service depart--ment, including the make-up group leader, but excluding all otheremployees.The Employer contends that it, is not engaged. in theprinting industry and, consequently, the traditional printing tradescraft unit requested by the Petitioner is inappropriate. It furthermaintains that the appropriate unit should be one composed of allthe employees of the customers' service department, including thegroup leaders, but excluding the employees in the photo-chemicalsection.'Thus, in addition to the employees in the unit sought by thePetitioner, the Employer would include plastic die molders, die im-pressing and form topping machine operators, checkers and packers,straight knife operator, and laborers.The function of the customers' service department is to cut or,"stencilize" uniform material or copy on standard stencil sheets inquantity for customers of the Employer.Hand set type forms aremade up and are either sent to an outside firm for nickelplating or tothe plastic die molders for the preparation of plastic dies.The plate,or die is sent to the pressmen where it is used to impress the stencil.IiThe photo-chemical section is engaged in the reproduction of customer copy by a photo-chemical process wherein the material is photographed and reproduced by photographiccontact printing of the film on stencilThe pasties agreed, and we find, that the employeesin this section should b2 excluded from the unit hereinafter found appropriate A. B. DICK CO_NIPA__NTY369Twice during the process proofs are printed and are proofread by thecopy checkers.The employees in this department use tools andequipment found in commercial printing establishments. Forexample, the tools used by the form make-up men include sticks;frames, galleys, tweezers. stone and imposing tables; chases, andquoins; and those used by lock-up men include chases, stones, andalignment gauges.Other equipment of this department includes apony press, Miehle vertical presses, and Webendorfer presses.Therecord shows that the process, in general, follows that employed incommercial printing plants.The major deviation lies in the factthat the copy is transferred by impression on a stencil stock withoutthe application of ink.We are of the opinion that the operationsperformed and functions exercised by the employees involved in thisproceeding are analogous to those found in regular printing estab-lishments and that, therefore, the same principles may be applied inour determination of the appropriate bargaining unit as are custom-arily applied by the Board in the printing industry.The Employer further alleges in support of a finding of an appro-priate unit composed of all employees of the customers' service depart-ment that the employees work in the same room, have frequent con-tacts with each other, and are subject to uniform working conditions,and that there is an interchange of employees between job classifica-tions.The customers' service department is located on one floor of theEmployer's plant; except for the photo-chemical section, there areno partitions separating the groups working in the various phases ofproduction; and the record indicates that there have been some tem-porary assignments of employees from the duties of their officialclassifications to those of other jobs for training, for substituting forabsentees, and for meeting momentary shifts in work load. It is truethat, as contended by the Employer, all employees of the customers'service department, except the foreman and the employees in thephoto-chemical section, could very well function as a single unit.However, there is no collective bargaining history covering the eru-ployees involved.We are of the opinion that the unit requested by thePetitioner follows well-recognized craft lines in the printing trade,and as such warrants its establishment as a separate collective bargain-in g unit.2We find that all make-up men, lock-up men, and copy checkers, inthe Employer's customers' service department at its Lake Street plant,2SeeMatter of LaSalle-Crittenden Press, Inc,72 N. L R B 1166;Matter of UatcoIncoi pouted,71 N L Ti B 605:Matter of RudolphCrthweinie,60 N L R.B 447 ; andMatte? of H L Ruggles <C Company,58 N. L R B 308. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago, Illinois, including the make-up group leader,3 but, excludingthe foreman 4 and all or any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTIONOF ELECTIONAs part of the investigation to ascertain representatives for thepurposesof collective bargaining with A. B. Dick Company, Chicago,Illinois,an election by secret ballot shall be conducted as early aspossible,but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNationalLaborRelationsBoard, and subject to Sections 203.55 and203.56, of National LaborRelationsBoardRulesand Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll periodimmedi-ately preceding the date of this Direction, including employees whodid not workduring saidpay-roll period because they were ill or onvacationor temporarily laid off, and including employees in the armedforces ofthe United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be rep-resentedby Chicago Typographical Union Number 16, InternationalTypographical Union, AFL, for the purposes of collective bargaining.CHAIRMAN HERzoG took no part in the consideration of the aboveDecision and Direction of Election.3Peter John Michaels,who is also referred to as "assistantforeman "Supervisoryemployeesin like classificationsare traditionallyincluded in units of non-supervisoryemployeesin the printing industry ;see casescited in footnote2,supra4The parties agreed toexcludethis employee who has chargeof the entire operationsof the customers' servicedepartment,includingthe hiringof employees,the Petitioner'sagreement is based on the ground that heis not a foremanbut a plantsuperintendent asknown in the printingindustry.